DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 24 February 2022, with respect to the rejections under 35 USC 112(b) have been fully considered and are persuasive, in light of the amendments.  The rejection under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive.  Applicant argues that Kals in view of Med-El fails to teach that the fitting stimulation signals are characterized by a charge level distribution function having a non-zero noise level charge at the at least one neighboring electrode contact and a response level charge much greater than the noise level charge at the fitting electrode contact.  It is first noted that the term “much greater” is broad.  “much greater” is a relative term and the specification does not provide a standard for ascertaining the requisite degree.  Therefore, any value greater could be considered to be “much greater.”
Furthermore, as described in the rejection below, stimulus pattern initially is set at some defined non-zero initial level Qstart, step 301 - stimulation charge level Qi initially starts from the prior estimated common baseline B for all electrode contacts. The baseline level would necessarily be a non-zero noise level.  Therefore, the prior art reads on the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kals et al. (US PGPUB 2013/0138180 – in IDS) in view of Med-El (WO 2018/005583 – in IDS).
Regarding claim 1, Kals discloses a non-transitory tangible computer-readable medium having instructions thereon for fitting an implanted patient and a hearing implant system having an implanted electrode array with a plurality of electrode contacts (e.g. fitting an implanted cochlear implant having electrode array contacts to the implanted patient, Abstract) the instructions comprising: 
iteratively fitting a plurality of fitting electrode contacts by for each of the fitting electrode contacts (e.g. For each individual electrode contact, a fitting stimulation signal is delivered to the electrode starting from the common baseline charge level and the charge level is increased until an individual electrode percept criteria is met, Abstract, electrode stimulation strategy may be a sequential or simultaneous stimulation strategy, para (0023)-(0025], para [0031]-)[00351): 
delivering fitting stimulation signals to the fitting electrode contact and at least one neighboring electrode contact to stimulate adjacent auditory neural tissue (e.g. cochlear implant fitting system - After or during delivering a stimulation pulse, a Cochlear Implant Electrode 204 may be used as a sensing element to determine current and voltage characteristics of the adjacent tissue, for example, for use measuring current spread, para [0030)-(00351), 
wherein the fitting stimulation signals are characterized by a charge level distribution function having a non-zero noise level charge at the at least one neighboring electrode contact and a response level charge much greater than the noise level charge at the fitting electrode contact (e.g. common charge level Qcommon of the stimulus pattern initially is set at zero or some other defined non-zero initial level Qstart, step 301 - stimulation charge level Qi initially starts from the prior estimated common baseline B for all electrode contacts. If a desired individual electrode percept criteria (e.g. THR, MCL or eSRT) is met at the existing common charge level, Qi=Qarget, i, step 307, the process returns back to fitting of the next individual electrode contact, step 305 until each individual electrode contact has been fitted, para (0030]-[0038), and 
ii. obtaining patient responses from the implanted patient to the fitting stimulation signals (e.g. after the first common fitting stage, at least one electrode contact is known to provide auditory sensation or objective response (ESRT/ECAP), and all percept criteria are known to be above the common baseline charge level B, para [0030)-(00381)
Kals fails to specifically disclose defining a patient-specific fit map for the electrode contacts of cochlear implant electrode array based on the patient responses. 
However, Med-El in analogous art discloses defining a patient-specific fit map for the electrode contacts of cochlear implant electrode array based on the patient responses in Abstract, para (0025) (patient-specific operating parameters are saved in a file referred to as a fit map) and in para [0030)-(0031) (Objective response measurements are performed following delivery of preliminary electrical stimulation signals to the electrode contacts to determine a preliminary fit map that characterizes preliminary patient-specific operating parameters for the hearing implant system. Then at least one adjusted fit map is produced that characterizes adjusted patient­specific operating parameters for the hearing implant system based on using the preliminary fit map to constrain an implant neural response model to best fit a normal hearing neural response model). 
It would have been obvious to one of ordinary skill in the art to modify the device as taught by Kals with the fit map as taught by Med-El since such a modification would provide the predictable results of providing a more accurate and effective fit map using subjective feedback.
Regarding claim 2, Kals discloses a computer-readable medium wherein the charge level distribution function is a Gaussian distribution function with a peak corresponding to the response level charge (While increasing charge level, no overshoot will occur at any electrode contact until target level is reached, para [0029)-(00381).
Regarding claim 3, Kals discloses a computer-readable medium wherein the charge level distribution function is a geometric distribution function with a peak corresponding to the response level charge (While increasing charge level, no overshoot will occur at any electrode contact until target level is reached, para (0029)-(0038]).
Regarding claim 4, Kals discloses a computer-readable medium wherein the fitting electrode contacts are fit sequentially starting from an apical end of the electrode array back along the length of the electrode array (Abstract, para (0023)-(0025], A given individual electrode contact i is selected, step 305, and stimulated with an electrode-specific charge level Qi, step 306 - If a desired individual electrode percept criteria (e.g. THR, MCL or eSRT) is met - the process returns back to fitting of the next individual electrode contact, step 305 until each individual electrode contact has been fitted, para (0030)-(0038]). 
Regarding claim 5, Kals discloses a computer-readable medium wherein the fitting electrode contacts are fit in a non-linear order along the electrode array (normal operating stimulation arrangement is used for this common electrode fitting (stimulation strategy, pulse rate, channel order, frame timing, etc.) as in the final clinical configuration, para [0030)-(0038]). 
Regarding claim 6, Kals discloses a computer-readable medium wherein the fitting electrode contacts are fit in an alternating sequence of every other electrode contact along the length of the electrode array (normal operating stimulation arrangement is used for this common electrode fitting {stimulation strategy, pulse rate, channel order, frame timing, etc.) as in the final clinical configuration, para (0030)-(0038]). 
Regarding claims 7 and 8, Kals discloses the claimed invention as described above. Med-El discloses a computer-readable medium wherein the patient responses include subjective response measurements (subjective feedback from the implanted patient, para (0030)-(0031]) or objective response measurements (Objective response measurements, para (0030)-(0031]).
It would have been obvious to one of ordinary skill in the art to modify the device as taught by Kals with the fit map as taught by Med-El since such a modification would provide the predictable results of providing a more accurate and effective fit map using subjective feedback.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792